Title: From Alexander Hamilton to Ebenezer Stevens, 4 March 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York March 4th. 1799
          
          The Secretary at War has sent me the copy of a letter from Captain Frye to him, by which it appears that there is on hand a quantity of provisions delivered under the contract of last year and still unissued to the troops. You will be pleased, if the quality of the Articles does not furnish a decisive objection to endeavor to make an arrangement by which they may stand in lieu of an equal quantity under the present contract—If the quality renders this improper, or if it cannot be effected for any other valid reason, you will cause the articles to be sold and pass the proceeds to the Credit of the Public in your account. In the first case; you will send me some voucher from the present Contractor which will serve the Accountant of the War Department as a guide in settling his accounts. In the second case, you will send me, to be forwarded, an account of Sales with a receipt for the proceeds, that they may be regularly passed to your Debit. The time already elapsed makes dispatch the more necessary.
          With esteem I am Sir Your Obed Servt
          
            Alexr Hamilton
          
          Col: Stevens
        